 

 

Case 2:03-ev-01750-GBD Document 924-2 Fisled@e/25@0P Rage bfof 11

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YO

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
- against -
WG TRADING INVESTORS, L.P., :
WG TRADING COMPANY, LIMITED PARTNERSHIP, : 09 CV 1750 (GBD)
WESTRIDGE CAPITAL MANAGEMENT, INC., :
PAUL GREENWOOD and STEPHEN WALSH,

Defendants,
- and -

ROBIN GREENWOOD AND JANET WALSH,

Relief Defendants.
x

 

CONSENT OF DEFENDANT WG TRADING COMPANY, LIMITED PARTNERSHIP

1. Defendant WG Trading Company, Limited Partnership (““WGTC’”),
acknowledges having been served with the Complaint in this action, enters a general appearance,
and admits to the Court’s juridcition over Defendant and over the subject matter of this action.

2... On February 25, 2009, Plaintiff, Securities and Exchange Commission (the
“Commission”), filed a complaint against defendants, WG Trading Investors, L.P., WGTC,
Westridge Capital Management, Inc., Paul Greenwood and Stephen Walsh, for violations of
Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)], violations of
Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and
Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5] and violations of Sections 206(1), 206(2) and

206(4) of the Investment Advisers Act of 1940 [15 U.S.C. §§ 80b-6(1), 80b-6(2) and 80b-6(4)]

3390139.2 | 078410-0043
Cass2:29C.0D156466BD Document 9tS-2 Fikd@82b20 RageSafi1

and Rule 206(4)-8 thereunder [17 C.F.R. § 275.206(4)-8]. Further, the complaint also named as
relief defendants, Robin Greenwood (“R. Greenwood”) and Janet Walsh (“J. Walsh”).

3. On February 25, 2009, on the nomination of the Commission, the Court also
issued a Temporary Restraining Order, pursuant to which the assets of WGTC were placed under
the management and control of the receiver, Robb Evans & Associates LLC (the “Receiver”). In
addition to taking over possession and control of WGTC’s assets, the Receiver was empowered
to, “(T]ake such further actions as the Court shall deem equitable, and just and appropriate under
the circumstances upon proper application of the Receiver”. On May 22, 2009, the Court
converted the Temporary Restraining Order into a Preliminary Injunction and ordered that the
Receiver continue to serve as the Receiver in the civil enforcement action with all duties and
powers as set forth in the initial Temporary Restraining Order.

4. On August 16, 2018, the Court approved the Receiver’s So-Ordered letter,
pursuant to which the Receiver sought authority from the Court to enter into this Consent ( the
“So-Ordered Letter’).

5, Under these circumstances, WGTC, through Robb Evans & Associates LLC,
solely in its capacity as the court-appointed Receiver in this matter, hereby enters into this
Consent and hereby consents to the entry of the Final Judgment in the form attached hereto (the
“Final Judgment”) and incorporated by reference herein, which, among other things,
permanently restrains and enjoins WGTC from violation of Section 17(a) of the Securities Act
[15 U.S.C. § 77q(a)], and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5
thereunder [17 C.F.R. § 240.10b-5].

6. WGTC waives the entry of findings of fact and conclusions of law pursuant to

3390139.2 | 078410-0043 2

 

 
Cases2: 0OGov0DSGCBBDDocuMeRt AED? Filed 08/25/20 Page 7 of 21

Rule 52 of the Federal Rules of Civil Procedure.

7. WGTC waives the right, if any, to a jury trial and to appeal from the entry of the
Final Judgment.

8. | WGTC enters into this Consent voluntarily and represents that no threats, offers,
promises, or inducements of any kind have been made by the Commission or any member,
officer, employee, agent, or representative of the Commission to induce WGTC to enter into this
Consent.

9. WGTC agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

10. WGTC will not oppose the enforcement of the Final Judgment on the ground, if
any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

11. WGTC waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to WGTI of
its terms and conditions. WGTC further agrees to provide counsel for the Commission, within
thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit or
declaration stating that WGTC has received and read a copy of the Final Judgment.

12. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against WGTC in this civil proceeding. WGTC acknowledges that no promise or representation
has been made by the Commission or any member, officer, employee, agent, or representative of
the Commission with regard to any criminal liability that may have arisen or may arise from the

facts underlying this action or immunity from any such criminal liability. WGTC waives any

3390139.2 | 078410-0043 3

 
Cased: 0Gexr0LYSGGBRDDogumentAke2 Filed 06/25/20 Page 8 of 11

claim of Double Jeopardy based upon the settlement of this proceeding, including the imposition
of any remedy or civil penalty herein. WGTC further acknowledges that the Court’s entry of a
permanent injunction may have collateral consequences under federal or state law and the rules
and regulations of self-regulatory organizations, licensing boards, and other regulatory
organizations. Such collateral consequences include, but are not limited to, a statutory
disqualification with respect to membership or participation in, or association with a member of,
a self-regulatory organization. This statutory disqualification has consequences that are separate
from any sanction imposed in an administrative proceeding. In addition, in any disciplinary
proceeding before the Commission based on the entry of the injunction in this action, WGTC
understands that it shall not be permitted to contest the factual allegations of the complaint in this
action.

13. | WGTC understands and agrees to comply with the terms of 17 C.F.R. § 202.5(e),
which provides in part that it is the Commission’s policy “not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings.” As part of WGTC’s agreement to comply
with the terms of Section 202.5(e), WGTC: (i) will not take any action or make or permit to be
made any public statement denying, directly or indirectly, any allegation in the complaint or
creating the impression that the complaint is without factual basis; (ii) will not make or permit to
be made any public statement to the effect that WGTC does not admit the allegations of the
complaint, or that this Consent contains no admission of the allegations; and (iii) upon the filing
of this Consent, WGTC hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint. If WGTC breaches this agreement, the Commission may

3390139.2 | 078410-0043 4

 

 
Cases2: 09ec0D5GGBBDDOnsnets E22 Filed OG/25/20 Page 9 of 11

petition the Court to vacate the Final Judgment and restore this action to its active docket.
Nothing in this paragraph affects WGTC’s: (i) testimonial obligations; or (ii) right to take legal
or factual positions in litigation or other legal proceedings in which the Commission is not a
party.

14. WGTC hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses,
or costs expended by WGTC to defend against this action. For these purposes, WGTC agrees
that WGTC is not the prevailing party in this action since the parties have reached a good faith
settlement.

15. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the Commission is a
party, WGTC (i) agrees to appear and be interviewed by Commission staff at such times and
places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile
transmission of notices or subpoenas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related investigation by Commission
staff; (iii) appoints WGTC’s undersigned attorney as agent to receive service of such notices and
subpoenas; and (iv) consents to personal jurisdiction over WGTC in any United States District
Court for purposes of enforcing any such subpoena.

16. | WGTC agrees that the Commission may present the Final Judgment to the Court

for signature and entry without further notice.

3390139.2 | 078410-0043 5

 

 
 

 

 

Casse2N8ecv0d726eGBED DocunnemtO1542 Afited0GBI25220 PaageS10 Gf 11

17, WGTC agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: | \. lo- (G \<sf LL TBS
Brick Kane
Robb Evans and Associates LLC,
Acting solely in its capacity as.the Court-
appointed Receiver for WG Trading Company,
Limited Partnership

 

A notary public or other officer completing this certificate verifies only. the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California )
County of Los Angeles )

  

“ Cur votan Public, personally appeared

, who proved to me on the basis of satisfactory evidence to be the persopG4-~
whose name(syis/gres ubscribed to the within:instrument and acknowledged to me that he/shedtney-executed the

same in his/herteir authorized capacity(ies}, and that by his/her/their signature(s}-on the instrument the person(s)-—~
or the entity upon behalf of which the person(s}-atted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
true and correct.

WITNESS my hand and official seal.

SO ee
Signature A / p

Approved as to form:

 
    

OOO. seep aM Fa Jen

guest ary Padile « Caity
af ie kab Angwias Counny
a? Comimisginn: 22daat4

eS Me Corr, Lasiras Seg 21, Pr

         
     

FRANDZEL ROBINS BLQOM & CSATO, L.C.

whl lhee

cy ig

g solely in its capacity as Counsel
for Court- Appointed Receiver for WG
Trading Company, Limited Partnership

3390139,2 | 078410-0043 6

 

 
CaSast: (26a ALGSO5C BEB DDaoumentAds22 Filed 06/25/20 Page Y100f711

SO ORDERED

mame
Ly

Dated: IJUN 0G 4 re
New York, NY QI
° a ,
ap B Dorel

ED STAPES DISTRICT JUDGE

 

 

 

3390139.2 | 078410-0043 7

 
